Citation Nr: 0328599	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-50 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the mouth.

2.  Entitlement to service connection for a fungal infection 
of the feet.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to October 1971.  He served in the Republic of 
Vietnam from October 1970 to October 1971, and engaged in 
combat.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied service connection for 
residuals of a shrapnel wound to the mouth and for a fungal 
infection of the feet.  The same decision granted service 
connection for residuals of a left knee shrapnel wound (scar 
with retained foreign bodies), rated noncompensable; and 
denied service connection for a left arm shrapnel wound and 
for post-traumatic stress disorder (PTSD).  The issues set 
forth on the title page above is all that remains of this 
appeal as the RO granted service connection for PTSD in July 
1997, and although he appealed the initial 10 percent rating 
(the rating was most increased to 70 percent in a December 
1999 decision), he withdrew the appeal regarding the rating 
for PTSD in December 2001.  In a May 1999 decision, the RO 
granted service connection for a scar on the left 
chest/axilla, status post shrapnel injury (claimed as a 
shrapnel wound to the left arm), rated noncompensable; hence, 
the issue of service connection for a shrapnel wound to the 
left arm is not before the Board.  In the May 1999 decision, 
the RO also increased the rating for a left knee scar with 
retained foreign body from zero to 10 percent, the maximum 
rating available under the applicable diagnostic code.  In 
February 1998, the veteran appeared for a personal hearing 
before a hearing officer at the RO.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. §  
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The veteran was provided a November 2001 letter, and a July 
2003 supplemental statement of the case (SSOC), which cited 
the changes in the law brought about by the VCAA and 
implementing regulations.  While the November 2001 letter 
informed the veteran that he should submit additional 
evidence within 60 days from the date of the letter, it 
further explained that additional evidence submitted within 
one year from the date of the letter would be accepted.  
However, the July 2003 SSOC cited the 30-day response period 
under 38 C.F.R. § 3.159(b)(1), now invalid as per PVA, supra.  
Otherwise, notice requirements appear to be in compliance 
with Quartuccio, supra, as the veteran has been advised of 
what is needed to establish his claim, of what the record 
shows, and of his and VA's responsibilities in claims 
development.  This case has been pending approximately seven 
years, and there has been ample time for submission of 
evidence.  As the case is being remanded anyway, further VCAA 
notice is advisable to assure compliance with PVA.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record, in part, shows that the veteran 
served in combat, and statements from his service comrades 
corroborate his contention that he suffered a shrapnel wound 
to his mouth while in a firefight with the enemy.  In a 
February 1996 letter, a private dentist reported that 
"[a]pparently, several [of the veteran's] teeth were broken 
off and subsequently extracted secondary to a schrapnel [sic] 
wound in the face."  On VA examination in February 1996, the 
veteran reported that he sustained a shrapnel injury to his 
mouth during service that resulted in the loss of several 
teeth.  The diagnosis, in pertinent part, was dental injuries 
from shrapnel, with missing teeth, compensated with a dental 
partial prosthesis.  On VA examination in March 1998, the 
veteran reported the same history of an in-service shrapnel 
injury to his mouth, and the diagnosis, in pertinent part, 
was deformity of the right lower lip secondary to trauma.  A 
VA dental outpatient record dated in March 1998 indicates 
that a grenade exploded at close range to the veteran with 
resulting injuries to his face, and the report shows that the 
veteran has a scar in the area of tooth #9.  

Regarding the claim of service connection for a fungal 
infection of the feet, private medical records show treatment 
for onychomycosis since September 1995.  On VA examination in 
February 1996, the veteran gave a history of chronic fungal 
infections ever since his service in Vietnam, and the 
diagnosis, in pertinent part, was chronic onychomycosis.  The 
veteran again reported a history onychomycosis on VA 
examination in March 1998, and the diagnosis, in pertinent 
part, was onychomycosis of the right second toe.  

Additional VA medical records dated through June 2003 reveal 
ongoing treatment the veteran has received for numerous 
medical problems, including chronic periodontitis.  The 
outpatient records indicate that the veteran continues to 
report that he has been troubled by a fungal infection of his 
feet since returning from Vietnam, and also by dental 
problems secondary to a shrapnel injury.  

The record veteran was scheduled for VA examinations in 
November 2001 in conjunction with his claims of service 
connection for residuals of a shrapnel wound to the mouth and 
for a fungal infection of his feet, as well as for his claim 
for an increased rating for PTSD (See July 2003 SSOC).  He 
canceled the PTSD examination when he withdrew his appeal for 
an increased rating for PTSD.  The July 2003 SSOC indicates 
that the examinations scheduled in conjunction with the 
claims of service connection for residuals of a shrapnel 
wound to the mouth and for a fungal infection of his feet 
were also canceled as the "VA clinic assumed that [the 
veteran] was also withdrawing all other examinations that had 
been requested . . . ."  The record does not indicate that 
the veteran himself canceled the examinations scheduled in 
conjunction with his service connection claims.  To assure a 
full and fair adjudication of the veteran's claim, further 
development of medical evidence is needed.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655. 

Furthermore, it appears that the veteran is receiving ongoing 
treatment for numerous health problems.  Reports of any 
treatment for residuals of a shrapnel wound to the mouth or a 
fungal infection of the feet may contain information 
pertinent to his claims.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the decision in PVA, supra, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The veteran should be 
specifically notified of what he needs to 
establish entitlement to service 
connection for residuals of a shrapnel 
wound to the mouth and for a fungal 
infection of the feet; of what the 
evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of a shrapnel wound to the 
mouth, and/or a fungal infection of the 
feet from June 2003 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for any symptoms that may be 
related to residuals of a shrapnel wound 
to the mouth and/or a fungal infection of 
the feet.  

3.  The RO should arrange for a VA 
examination of the veteran to determine 
whether he has a chronic disability of 
the mouth resulting from a shrapnel 
injury in service.  The claims file must 
be available to the examiner for review 
in conjunction with the examination.  The 
examiner should ask the veteran to 
describe the alleged in-service 
injury(ies) to his mouth.  Based on 
review of the record and history by, and 
examination of, the veteran, the examiner 
should provide a diagnosis for any 
current mouth disorder the veteran has, 
and opine whether such disorder is, at 
least as likely as not, related to and/or 
consistent with the type of mouth injury 
the veteran described (the examiner 
should note that the veteran served in 
combat).  The examiner must explain the 
rationale for any opinion given.  

4.  The RO should also arrange for a VA 
skin examination of the veteran to 
determine whether he has a chronic fungal 
infection of the feet that is related to 
service.  The claims file must be 
available to the examiner for review in 
conjunction with the examination.  Based 
on review of the record and history 
provided by, and examination of, the 
veteran, the examiner should provide a 
diagnosis for any current skin disorder 
of the feet the veteran has, and opine 
whether such current disorder is, at 
least as likely as not, consistent with 
the history given by the veteran (the 
examiner should note that the veteran 
served in combat).  The examiner must 
explain the rationale for any opinion 
given.  

5.  The RO should then review the claims 
in light of all evidence added to the 
record since their last previous review 
of the claims.  If they remain denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


